DETAILED ACTION
Status of Claims: Claims 1-18, 37, and 38 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 14, 18, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20190349780 A1).
Regarding claim 1, Li et al. disclose an information transmission method, applied to an information sender and comprising: dividing downlink control information (DCI) to be sent into at least one DCI data block group (paragraphs [0067] [0127]; DCI is split into first DCI and second DCI by base station for transmitting to a terminal); configuring one transmission resource for each of the at least one DCI data block group, different DCI data block groups corresponding to different transmission resources; bearing each DCI data block group in the corresponding specified transmission resource (paragraphs [0069] [0129]; the first DCI and the second DCI are separately carried on two different PDCCH physical resources corresponding aggregation level N) (paragraph [0081] the two physical resources corresponding to the aggregation level N to the DCI are allocated by the base station); and sending the at least one DCI data block group to an information receiver (paragraph [0028]; a sending module of the base station is configured to send the first DCI and the second DCI  to the terminal).
Regarding claim 2, Li et al. further suggest wherein dividing the DCI to be sent into the at least one DCI data block group comprises: dividing the DCI to be sent into the at least one DCI data block group according to a set grouping rule (paragraphs [0207-0210]; DCI is split into the first DCI and the second DCI required and support by the UE corresponding to the report aggregation level).
Regarding claim 13, Li et al. further suggest generating second indication information, the second indication information being configured to indicate each specified transmission resource; and sending the second indication information to the information receiver to cause the information receiver to determine each specified transmission resource according to the second indication information (paragraph [0066-0069]; terminal generates a message to report aggregation level N before the base station splits DCI into the first DCI and second DCI to be carried on the two different physical downlink control channel PDCCH physical resources corresponding to the aggregation level N).
Regarding claim 14, Li et al. disclose an information transmission method, applied to an information receiver and comprising: determining at least one specified transmission resource for information reception (abstract; terminal determines from predetermined search space based on quantity of resource blocks occupied by PDCCH and aggregation levels to obtain DCI); 56receiving at least one downlink control information (DCI) data block group sent by an information sender on each specified transmission resource, the at least one DCI data block group being obtained by dividing DCI to be sent by the information sender (paragraphs [0069] [0129]; the first DCI and the second DCI are separately carried on two different PDCCH physical resources corresponding aggregation level N) (paragraph [0081] the two physical resources corresponding to the aggregation level N to the DCI are allocated by the base station); and determining the DCI to be sent according to the at least one DCI data block group (paragraph [0137]; terminal jointly assembles first DCI and second DCI that are carried on two physical downlink control channel PDCCH physical resources if blind detection performed by the searching module on the first DCI and the second DCI based on the aggregation level N succeeds, to obtain the DCI delivered by the base station).
Regarding claim 18, Li et al. further suggest wherein determining the DCI to be sent according to each DCI data block group comprises: performing at least one of merging processing or reorganization processing on each DCI data block group to obtain the DCI to be sent (paragraph [0137]; terminal jointly assembles first DCI and second DCI that are carried on two physical downlink control channel PDCCH physical resources if blind detection performed by the searching module on the first DCI and the second DCI based on the aggregation level N succeeds, to obtain the DCI delivered by the base station).
Regarding claim 37, Li et al. further suggest a non-transitory computer-readable storage medium, in which a computer program is stored, the computer program being configured to execute the information transmission method of claim 1 (paragraph [0330]).
Regarding claim 38, Li et al. further suggest a non-transitory computer-readable storage medium, in which a computer program is stored, the computer program being configured to execute the information transmission method of claim 14 (paragraph [0330]).
Claim(s) 1, 2, 6, 8-10, 14, 15, 18, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 11122552 B2).
Regarding claim 1, Lee et al. disclose an information transmission method, applied to an information sender and comprising: dividing downlink control information (DCI) to be sent into at least one DCI data block group (col. 3 lines 42-64; eNodeB performs a segmentation of control information (DCI) into modular blocks and transmits these modular blocks using different control channel resources); configuring one transmission resource for each of the at least one DCI data block group, different DCI data block groups corresponding to different transmission resources; bearing each DCI data block group in the corresponding specified transmission resource (col. 3 lines 42-64; eNodeB performs a segmentation of control information (DCI) into modular blocks/segments and transmits these modular blocks using different control channel resources) (col. 12 lines 38-40; control channel resources are assigned to the UE); and sending the at least one DCI data block group to an information receiver (col. 3 lines 42-64; eNodeB performs a segmentation of control information (DCI) into modular blocks and transmits these modular blocks using different control channel resources).
Regarding claim 2, Lee et al. further suggest wherein dividing the DCI to be sent into the at least one DCI data block group comprises: dividing the DCI to be sent into the at least one DCI data block group according to a set grouping rule (col. 4 lines 23-25; DCI is divided into multiple DCI segments/blocks according to a fixed payload size. The base station can transmit the DCI segments/blocks separately in units of basic block size).
Regarding claim 6, Lee et al. further suggest wherein the set grouping rule comprises a third grouping rule configured to indicate grouping according to a fixed length of each DCI data block group, and the third grouping rule comprises the fixed length of each DCI data block group; wherein dividing the DCI to be sent into the at least one DCI data block group according to the set grouping rule comprises: acquiring the fixed length of each DCI data block group in the third grouping rule; and dividing the DCI to be sent into the at least one DCI data block group according to the fixed 54length of each DCI data block group (col. 4 lines 23-25; DCI is divided into multiple DCI segments/blocks according to a fixed payload size. The base station can transmit the DCI segments/blocks separately in units of basic block size).
Regarding claim 8, Lee et al. further suggest wherein bearing each DCI data block group in one or more different corresponding specified transmission resources and sending the DCI data block group to the information receiver comprises: performing preprocessing for information transmission on each DCI data block group to obtain a preprocessed DCI data block group; and bearing each preprocessed DCI data block group in the corresponding specified transmission resource and sending the preprocessed DCI data block group to the information receiver (col. 5 lines 38-50; the DCI can be divided into multiple DCI segments. Each DCI segment can include header information and DCI content. The header information can uniquely identify how the content is to be deciphered at the UE (or receiver). The header information can include a DCI type field to identify a DCI type and/or DCI format of the DCI. Depending on the type of DCI to be transmitted, the eNodeB (or transmitter) can determine to populate the header with a particular DCI type field that is understood by the UE. The header information can also include a segment identifier (ID) or segmentation index, which can uniquely identify an ordering when there are multiple DCI segments) (col. 3 lines 42-64; eNodeB performs a segmentation of control information (DCI) into modular blocks/segments and transmits these modular blocks using different control channel resources).
Regarding claim 9, Lee et al. further suggest wherein performing the preprocessing for information transmission on each DCI data block group to obtain the preprocessed DCI data block group comprises: performing numbering processing on each DCI data block group to obtain a numbered DCI data block group; and performing physical-layer sending processing on each numbered DCI data block group to 55obtain a physical-layer sending processed DCI data block group (col. 5 lines 38-50 and col. 7 lines 1-; DCI can be divided into multiple DCI segments. Each DCI segment can include header information which may include segment identifier (ID) or segmentation index, which can uniquely identify an ordering when there are multiple DCI segments) (col. 18 lines 27-44; processors of the application circuitry and processors of the baseband circuitry may be used to execute elements of one or more instances of a protocol stack. Processors of the baseband circuitry , alone or in combination, may be used execute Layer 3, Layer 2, or Layer 1 functionality, while processors of the application circuitry may utilize data  received from these layers and further execute Layer 4 functionality (e.g., transmission communication protocol (TCP) and user datagram protocol (UDP) layers).
Regarding claim 10, Lee et al. further suggest wherein performing the numbering processing on each DCI data block group comprises: determining a serial number corresponding to each DCI data block group; determining a total number corresponding to each DCI data block group; and adding first information configured to indicate the corresponding serial number and second information configured to indicate the total number to each DCI data block group (col. 6 lines 58-67 and col. 7 lines 1-22; DCI can be divided into one or more segments. Each DCI segment can include header information that can include segment ID (2 bit field) (serial number) and segment number information (total number) when there are multiple DCI segments).
Regarding claim 14, Lee et al. disclose an information transmission method, applied to an information receiver and comprising: determining at least one specified transmission resource for information reception (col. 7 lines 62-67 and lines 34-39; CCE candidates are identified and searched/decoded for DCI segments received from eNodeB); 56receiving at least one downlink control information (DCI) data block group sent by an information sender on each specified transmission resource, the at least one DCI data block group being obtained by dividing DCI to be sent by the information sender (col. 3 lines 42-64; eNodeB performs a segmentation of control information (DCI) into modular blocks/segments and transmits these modular blocks using different control channel resources to the UE) (col. 12 lines 38-40; control channel resources are assigned to the UE); and determining the DCI to be sent according to the at least one DCI data block group (col. 7 lines 62-67; UE can piece together the decoded segments into an original DCI).
Regarding claim 15, Lee et al. further suggest wherein receiving the at least one DCI data block group sent by the information sender on each specified transmission resource comprises: in response to one DCI data block group being found by blind detection on each specified transmission resource and verification of the DCI data block group passing, determining  whether a receiving stopping condition is met; in response to the receiving stopping condition being not met, continuing the blind detection on another DCI data block group on each specified transmission resource; and in response to the receiving stopping condition being met, stopping the blind detection on another DCI data block group on each specified transmission resource (col. 8 lines 10-55; If the DCI is segmented into multiple pieces, the CRC can only be checked when the UE successfully decodes all of the DCI segments (continuing to decode until all DCI segments are received. Last DCI segment may be identified by the UE with the CRC sequence included for the CRC computation). In one example, it can be desirable for the UE to reduce the number of false detections. For example, the UE can detect block A, and based on header information included in block A, the UE can determine that block A belongs to a first DCI segment and that block A does not contain a CRC sequence. At this point, the UE does not know whether block A is a falsely detected information block or whether block A is correctly decoded. Rather, the UE will identify a second DCI segment and perform a CRC computation to determine whether or not block A is correct. When the UE finds multiple candidates that all correspond to a first DCI segment in the decoding process due to errors (or by chance), the UE will perform CRC computations for all of the combinations).
Regarding claim 18, Lee et al. further suggest wherein determining the DCI to be sent according to each DCI data block group comprises: performing at least one of merging processing or reorganization processing on each DCI data block group to obtain the DCI to be sent (col. 7 lines 62-67; UE can piece/combine together the decoded segments into an original DCI).
Regarding claim 37, Lee et al. further suggest a non-transitory computer-readable storage medium, in which a computer program is stored, the computer program being configured to execute the information transmission method of claim 1 (col. 23 lines 31-53).
Regarding claim 38, Lee et al. further suggest a non-transitory computer-readable storage medium, in which a computer program is stored, the computer program being configured to execute the information transmission method of claim 14 (col. 23 lines 31-53).
Allowable Subject Matter
Claims 3-5, 7, 11, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476